HAIRE, Judge.
On this appeal by certiorari from an award of the Industrial Commission, the only question raised concerns the sufficiency of the evidence to sustain the Commission’s finding that the employee sustained a personal injury by accident arising out of and in the course of his em-( ployment.
There is no question but that the employee had been orally discharged. However, the evidence is in conflict as to whether his discharge was to be effective immediately or at a time subsequent to his injury. The evidence is also in conflict as to whether he was engaged in the employer’s business at the time he was injured. We have read the file and the transcripts of the Industrial Commission hearings held in this matter. While we might not have reached the same result, there is reasonable evidence to support the Commission’s conclusions.
Award affirmed.
EUBANK, P. J., and JACOBSON, JJ., concur.